               Case 2:19-cv-00551-KJN Document 19 Filed 06/11/20 Page 1 of 3



 1   RICHARD P. ZIEMAN
     Levenson & Zieman, PC
 2   1860 El Camino Real, Suite 438
     Burlingame, CA 94010
 3
     Attorney for Plaintiff
 4
 5
     McGREGOR W. SCOTT
 6   United States Attorney
     DEBORAH LEE STACHEL
 7
     Regional Chief Counsel, Region IX
 8   CAROL S. CLARK, MOBN 42670
     Special Assistant United States Attorney
 9
           160 Spear Street, Suite 800
10         San Francisco, California 94105
           Telephone: (415) 977-8975
11         Facsimile: (415) 744-0134
12         E-Mail: Carol.S.Clark@ssa.gov
13   Attorneys for Defendant
14                               UNITED STATES DISTRICT COURT
15                              EASTERN DISTRICT OF CALIFORNIA
16                                  SACRAMENTO DIVISION
17
18
                                                ) Case No.: 2:19-CV-00551-KJN
     DIANE R. TORNINCASA,                       )
19
                                                ) JOINT MOTION FOR REMAND
                    Plaintiff,                  ) AND ORDER
20
                                                )
         vs.                                    )
21
     ANDREW SAUL,                               )
     Commissioner of Social Security,           )
22
                                                )
                                                )
                    Defendant.                  )
23                                              )
24          After review of Plaintiff’s Opening Brief, Andrew Saul, Commissioner of Social
25   Security (the Commissioner or Defendant), determined that remand of this matter to the
26   Commissioner was appropriate for further evaluation of medical opinion evidence.
27   Counsel for Defendant consulted with Counsel for Plaintiff, who agreed to voluntary
28   remand of this matter.


     Answer; 2:19-cv-00551-AC                   1
               Case 2:19-cv-00551-KJN Document 19 Filed 06/11/20 Page 2 of 3



 1          Accordingly, subject to the approval of this Court, IT IS HEREBY
 2   STIPULATED, by and between Diane R. Tornincasa (Plaintiff) and Commissioner,
 3   through their respective counsel of record, that this action be remanded for further
 4   administrative action pursuant to section 205(g) of the Social Security Act, as amended,
 5   42 U.S.C. section 405(g), sentence four.
 6          On remand, the Appeals Council will remand the case to an administrative law
 7   judge (ALJ) for a new decision. The Appeals Council will instruct the ALJ to offer
 8   Plaintiff a new hearing and reevaluate the medical evidence, including, but not limited to,
 9   all medical-source opinion evidence concerning physical and mental impairments, and
10   explain the weight given to the opinion evidence. The Appeals Council will instruct the
11   ALJ to take further action, as warranted, to complete the administrative record and
12   resolve the above issues.
13          The parties further request that the Clerk of the Court be directed to
14   enter a final judgment in favor of Plaintiff, and against Defendant, reversing the final
15   decision of the Commissioner.
16                                              Respectfully submitted,
17
     Dated: June 9, 2020                        /s/ Richard P. Zieman
18                                              RICHARD P. ZIEMAN
                                                Attorney for Plaintiff
19
                                                (signature authorized by email on June 9, 2020)
20
     Dated: June 9, 2020                        McGREGOR W. SCOTT
21
                                                United States Attorney
22                                              DEBORAH LEE STACHEL
                                                Regional Chief Counsel, Region IX
23                                              Social Security Administration
24
                                        By      /s/ Carol S. Clark
25
                                                CAROL S. CLARK
26                                              Special Assistant U.S. Attorney

27                                              Attorneys for Defendant

28


     Answer; 2:19-cv-00551-AC                      2
                  Case 2:19-cv-00551-KJN Document 19 Filed 06/11/20 Page 3 of 3



 1                                                ORDER
 2              For good cause shown, the Parties’ request to remand this matter for further
 3   administrative proceedings on an open record pursuant to sentence four of 42 U.S.C.
 4   § 405(g) is GRANTED. The Clerk of the Court be directed to enter a final judgment in
 5   favor of Plaintiff, and against Defendant, reversing the final decision of the
 6   Commissioner. Clerk of the Court be directed to enter a final judgment in favor of
 7   Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
 8   Dated:         June 10, 2020
 9
10
11   torn.551

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Answer; 2:19-cv-00551-AC                        3
